          Case 1:19-cr-00112-DLC Document 96 Filed 05/21/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                            FILED
                            BILLINGS DIVISION                                 MAY 2 1 2020
                                                                           Clerk, U.S. District Court
                                                                             District Of Montana
                                                                                   Miecoula
UNITED STATES OF AMERICA,                               CR 19-112-BLG-DLC

                      Plaintiff,

          vs.                                                 ORDER

JAMES WAYNE WATSON,

                      Defendant.


      Pursuant to this Court's March 27, 2020 Order (Doc. 92), the Bureau of

Prisons has designated Federal Detention Center Englewood in Englewood

Colorado ("FDC Englewood"), as the facility where Defendant James Wayne

Watson will undergo an evaluation to determine his competency to proceed in this

matter.

      Accordingly, IT IS ORDERED:

   1. Watson shall be committed to FDC Englewood and subjected to a

      psychiatric or psychological examination to be conducted in accordance with

      18 U.S.C. §§ 4241(b) and 4247(b) and (c). The evaluation shall be

      completed by June 1, 2020, thirty days after his arrival at the facility on May

      1, 2020.

   2. The report shall include:

                                          1
     Case 1:19-cr-00112-DLC Document 96 Filed 05/21/20 Page 2 of 3




      a. Watson's history and present symptoms;

      b. a description of the psychiatric, psychological, and medical tests that

         were employed and their results;

      c. the examiner's findings; and

      d. the examiner's opinions as to diagnosis, prognosis, and:

             1.   whether Watson is suffering from a mental disease or defect

                  rendering him mentally incompetent to the extent that he is

                  unable to understand the nature and consequences of the

                  proceedings against him or to assist properly in his defense.

3. The report shall be filed with the Court on or before June 15, 2020, with

   copies to counsel for the Defendant and the Government.

4. All time from the date of this Order until the date of the Court's

   determination as to Watson's competency is excludable under the Speedy

   Trial Act. 18 U.S.C. § 3161(h)(l)(A), (F).

5. The Government is prohibited from using any statements that Watson may

   make in his competency examination as explained in United States v.

   Nguyen, 962 F. Supp. 1221 (N.D. Cal. 1997).

6. Upon receipt of the report and the return of Watson to this District, the Court

   shall hold a hearing pursuant to 18 U.S.C. § 4241(c).


                                        2
     Case 1:19-cr-00112-DLC Document 96 Filed 05/21/20 Page 3 of 3




7. The United States Marshals Service shall take no more than ten days to

   return Watson from FDC Englewood to the District of Montana. See 18

   U.S.C. § 3161(h)(l)(F).

8. The Clerk of Court is directed to immediately notify the parties, the United

   States Marshals Service, and FDC Englewood of the entry of this Order.

   DATED this z.,stday of May, 2020.




                                          Dana L. Christensen, District Judge
                                          United States District Court




                                      3
